Gilbert, J.
The plaintiff served the notice of trial in this action by mail, and dated and mailed said notice on Saturday, the 4th of March, for “sixteen days’” notice of trial, the case being noticed for Monday, March 20. Defendants’ attorney returned notice of trial for irregularity, *106claiming “6 fifteen days only ” being given, as Sunday, the 19th, could not be included in the sixteen days, according to section 407 and section 412 of the Code. Plaintiffs took an inquest. This motion was made to set aside the judgment as irregular and void—no sufficient “notice of trial” having been served. Sunday, the 19th, should be included in computing the sixteen days, and the motion is denied accordingly.